Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the specific limitations, in regrad to claims 1 and 21 of “modifying the difficulty of the game using effects controlled independently from gaming software for the game to increase the difficulty when the physiological response exceeds a predetermined threshold characteristic of the emotional or behavioral impairment wherein modifying the difficulty of the game includes monitoring game output from an application programming interface for the gaming software and modifying the difficulty of the game in response to the game output” and, in regards to claims 22 and 30 of “modifying the difficulty of the game using effects controlled independently from gaming software for the game to increase the difficulty when the physiological response exceeds a predetermined threshold characteristic of the emotional or behavioral impairment wherein modifying the difficulty of the game includes monitoring game output by programmatically monitoring visual display of an in-progress game and modifying the difficulty of the game in response to the game output.” In combination with the remainder of the limiations of the claims is neither anticipated nor made obvious over the prior art of record in the examiner’s opinion.
Short et al., in view of Pope et al., and Mandryk et al. represents the closest prior art in the examiner’s opinion. However, these references do not teach where modifying the difficulty of the game includes monitoring game output via either an application programming interface or by programmatically monitoring visual display of an in-progress game.
Further, although the claims recite limitations that constitute an abstract idea. In the examiner’s opinion the elements of where modifying the game difficulty via monitoring a game output from an application program interface or by programmatically monitoring visual display of a game in progress recite specific additional elements that represent an improvement to technology and serve to integrate the abstract idea into a practical application. Examiner notes that as known in the art an “Application Programming Interface” is a specific type of software that defines a data interface between two piece of software and the kinds of calls or requests that can be made between them as well as data formats to follow and thus recites more than just a generic high level computer interface. And thus recites an improvement to technology and functionality of the computer in allowing greater interoperability with different game programs when used in conjunction with the remainder of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219.  The examiner can normally be reached on Monday through Friday; 10:00 am - 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715